Title: From Thomas Jefferson to Albert Gallatin, 15 May 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello May 15. 08.
                  
                  I recieved yesterday the inclosed letter from a mr Wood of New York. I should suppose the fruits of Europe stood nearly on the ground of the Dry goods of Europe, not tempting evasion by exorbitant prices, nor defeating the object of the embargo in any important degree, even if a deviation should take place. I send it to yourself for decision and answer, in order that there may be an uniformity in the decisions. I am really glad to find the Collector so cautious, & hope others will be equally so, as I place immense value in the experiment being fully made, how far an embargo may be an effective weapon in future as well as on this occasion.
                  I salute you with affection & respect.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. will you send me 16. copies of my letters to the Governors of Orleans, Georgia, &c. which I think you proposed to have printed. I will inclose it to the other Governors, with explanations.
                  
               